                    Case 18-19441-EPK           Doc 1330     Filed 10/07/19     Page 1 of 15



                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                     Chapter 11 Case
                                                                   Case No. 18-19441-EPK
              Debtor.



               AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
    FINAL APPLICATION FOR NON-CONTINGENCY COMPENSATION OF SPECIAL
      COUNSEL GREGG H. GLICKSTEIN, ESQ. AND GREGG H. GLICKSTEIN, P.A.

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection1 (the “Objection”) to the Final Application for Non-Contingency Compensation of Special

Counsel Gregg H. Glickstein, Esq. and Gregg H. Glickstein, P.A. [ECF No. 1148] (the “Application”) of

Gregg H. Glickstein, Esq. (“Mr. Glickstein”) and Gregg H. Glickstein, P.A. (the “Glickstein Firm,”

and together with Mr. Glickstein, “Glickstein”) in the above-captioned chapter 11 case of 160 Royal

Palm, LLC (the “Debtor”), and in support thereof states as follows:

                                                 BACKGROUND

             1.          On September 21, 2018, the Debtor applied to retain Glickstein as special counsel.

[ECF Nos. 80, 81].

             2.          On October 11, 2018, this Court approved the Debtor’s employment of Glickstein

[ECF No. 137] (the “327(a) Retention Order”) pursuant to section 327(a) of title 11 of the United

States Code (the “Bankruptcy Code”).



1
         The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to Final
Application for Non-Contingency Compensation of Special Counsel Gregg H. Glickstein, Esq. and Gregg H.
Glickstein, P.A. [ECF No. 1284] to provide certain clarifications, to be consistent with revisions made
in other amended objections to final fee applications and to address a subsequent pleading by the
Debtor. A blackline version reflecting the amendments is attached hereto as Exhibit A.


    AMERICAS 101208666
                 Case 18-19441-EPK            Doc 1330      Filed 10/07/19      Page 2 of 15



          3.          On August 14, 2019, the Debtor requested that the 327(a) Retention Order be

amended to approve the Debtor’s employment of Glickstein pursuant to section 327(e) of the

Bankruptcy Code in a footnote. [ECF No. 1010, at ¶ 5 n.2; id. at p. 5]. The Court denied this request

without prejudice to the Debtor seeking to amend the 327(a) Retention Order. [ECF No. 1138 ¶ 3].

          4.          On August 30, 2019, Glickstein filed the Application as its final fee application. [ECF

No. 1148].

          5.          On September 26, 2019, the Debtor filed the Motion to Deem Gregg H. Glickstein and the

Law Firm of Gregg H. Glickstein, P.A. to be Employed as Special Counsel Under Section 327(e) [ECF No. 1300]

(the “327(e) Amendment Motion”).

                                                 OBJECTION

          6.          The Application of Glickstein seeks compensation in connection with services

rendered and reimbursement of expenses incurred by Glickstein under the Court’s 327(a) Retention

Order. Subsequent to the filing of the Application and KK-PB’s initial objection thereto (now hereby

amended), the Debtor filed its 327(e) Amendment Motion, which seeks to amend the 327(a) Retention

Order to provide that Glickstein’s retention is authorized under section 327(e), and not section 327(a),

of the Bankruptcy Code.

          7.          The basis for KK-PB’s Objection to the Application is section 327(a)’s requirement

that the professional person (Glickstein) must be a “disinterested person” as defined in section 101(14)

of the Bankruptcy Code. Here, Glickstein is the brother of the Debtor’s manager and, as a relative of

an insider, Glickstein is not a “disinterested person.” 11 U.S.C. §§ 101(14), 101(9)(A)(iv),

101(31)(B)(vi), 101(45). Additionally, Glickstein is a prepetition creditor of the Debtor and thus is not

a “disinterested person.” 11 U.S.C. § 101(14). Glickstein is seeking prepetition fees and costs from

July 2, 2018 to August 2, 2018 of approximately $9,000. See First Interim Application for Compensation of

Special Counsel for Debtor 160 Royal Palm, LLC [ECF No. 822, at 12-14]. Section 328(c) of the


 AMERICAS 101208666
                 Case 18-19441-EPK          Doc 1330     Filed 10/07/19     Page 3 of 15



Bankruptcy Code provides, in pertinent part: “the court may deny allowance of compensation for

services and reimbursement of expenses of a professional person employed under section 327 . . . if,

at any time during such professional person’s employment under section 327 . . . , such professional

person is not a disinterested person.” 11 U.S.C § 328(c).

          8.          However, KK-PB acknowledges the Court has previously authorized the Debtor to

retain Glickstein as “special counsel” under section 327(e), as opposed to section 327(a), of the

Bankruptcy Code, overruling KK-PB’s objection thereto. See Order Approving, in Part, Amended

Application to Employ Gregg H. Glickstein and the Law Firm of Gregg H. Glickstein, P.A. [ECF No.

1138]. Section 327(e) of the Bankruptcy Code does not contain the “disinterested person”

requirement of section 327(a). Thus, if the Court similarly grants Glickstein’s pending 327(e)

Amendment Motion and amends its 327(a) Retention Order, KK-PB acknowledges this Objection to

the Application (based upon Glickstein’s retention under section 327(a)) would be rendered moot.

                                              CONCLUSION
          9.          For the foregoing reasons, the Application of Glickstein in connection with the

Court’s 327(a) Retention Order should be denied.

 Dated: October 7, 2019                            WHITE & CASE LLP
 Miami, Florida

                                               By: /s/ John K. Cunningham
                                                   John K. Cunningham
                                                   Florida Bar No. 542490
                                                   James N. Robinson
                                                   Florida Bar No. 608858
                                                   Fan B. He
                                                   Florida Bar No. 0095597
                                                   Southeast Financial Center, Suite 4900
                                                   200 South Biscayne Boulevard
                                                   Miami, Florida 33131-2352
                                                   Telephone: (305) 371-2700
                                                   Facsimile: (305) 358-5744

                                                   Counsel for KK-PB Financial, LLC



 AMERICAS 101208666
                 Case 18-19441-EPK      Doc 1330      Filed 10/07/19     Page 4 of 15



                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this Court set forth in Local Rule 2090-1(A).



                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




 AMERICAS 101208666
                 Case 18-19441-EPK     Doc 1330      Filed 10/07/19     Page 5 of 15



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed with

the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being served

this day on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.




                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




 AMERICAS 101208666
Case 18-19441-EPK   Doc 1330   Filed 10/07/19   Page 6 of 15




            EXHIBIT A
                     Case 18-19441-EPK         Doc 1330      Filed 10/07/19     Page 7 of 15



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                    Chapter 11 Case
                                                                  Case No. 18-19441-EPK
               Debtor.



           AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
FINAL APPLICATION FOR NON-CONTINGENCY COMPENSATION OF SPECIAL
  COUNSEL GREGG H. GLICKSTEIN, ESQ. AND GREGG H. GLICKSTEIN, P.A.

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection1 (the “Objection”) to the Final Application for Non-Contingency Compensation of

Special Counsel Gregg H. Glickstein, Esq. and Gregg H. Glickstein, P.A. [ECF No. 1148] (the

“Application”)1 of Gregg H. Glickstein, Esq. (“Mr. Glickstein”) and Gregg H. Glickstein, P.A. (the

“Glickstein Firm,” and together with Mr. Glickstein, “Glickstein”) in the above-captioned chapter

11 case of 160 Royal Palm, LLC (the “Debtor”), and in support thereof states as follows:

                                                BACKGROUND

             1.         On September 21, 2018, the Debtor applied to retain Glickstein as special counsel.

[ECF Nos. 80, 81].




1
         The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to Final
Application for Non-Contingency Compensation of Special Counsel Gregg H. Glickstein, Esq. and Gregg H.
Glickstein, P.A. [ECF No. 1284] to provide certain clarifications, to be consistent with revisions
made in other amended objections to final fee applications and to address a subsequent pleading by
the Debtor. A blackline version reflecting the amendments is attached hereto as Exhibit A.
1
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in
the Application.


    AMERICAS 98757854101208666
                 Case 18-19441-EPK            Doc 1330      Filed 10/07/19     Page 8 of 15



          2.          On October 11, 2018, this Court approved the Debtor’s employment of Glickstein

[ECF No. 137] (the “327(a) Retention Order”) pursuant to section 327(a) of title 11 of the United

States Code (the “Bankruptcy Code”).

          3.          On August 14, 2019, the Debtor requested that the 327(a) Retention Order be

amended to approve the Debtor’s employment of Glickstein pursuant to section 327(e) of the

Bankruptcy Code in a footnote. [ECF No. 1010, at ¶ 5 n.2; id. at p. 5]. The Court denied this

request without prejudice to the Debtor seeking to amend the 327(a) Retention Order. [ECF No.

1138 ¶ 3].

          4.          On August 30, 2019, Glickstein filed the Application, Glickstein’s as its final fee

application. [ECF No. 1148].

          5.          On September 26, 2019, the Debtor filed the Motion to Deem Gregg H. Glickstein and the

Law Firm of Gregg H. Glickstein, P.A. to be Employed as Special Counsel Under Section 327(e) [ECF No.

1300] (the “327(e) Amendment Motion”).

                                                 OBJECTION

          6.          The Application of Glickstein seeks compensation in connection with services

rendered and reimbursement of expenses incurred by Glickstein under the Court’s 327(a) Retention

Order. Subsequent to the filing of the Application and KK-PB’s initial objection thereto (now

hereby amended), the Debtor filed its 327(e) Amendment Motion, which seeks to amend the 327(a)

Retention Order to provide that Glickstein’s retention is authorized under section 327(e), and not

section 327(a), of the Bankruptcy Code.

          5. Under section 328(c) of the Bankruptcy Code, “the court may deny allowance of

compensation for services and reimbursement of expenses of a professional person employed under




 AMERICAS 101208666                                     2
                 Case 18-19441-EPK          Doc 1330      Filed 10/07/19    Page 9 of 15



section 327 . . . if, at any time during such professional person’s employment under section 327 . . .

such professional person is not a disinterested person.” 11 U.S.C. § 328(c) (emphasis added).

          6. The “disinterested” requirement cannot be waived. E.g., In re Amdura Corp., 121 B.R.

862, 866 (Bankr. D. Colo. 1990). “Disallowance of fees is appropriate when an attorney is found

not to be disinterested.” In re Creative Desperation, Inc., 415 B.R. 882, 898 (Bankr. S.D. Fla. 2009).

Disgorgement is also appropriate due to a lack of disinterestedness. Quarles & Brady, LLP v.

Maxfield (In re Jennings), No. 6:05-cv-248-Orl-19DAB, 2005 U.S. Dist. LEXIS 49503, at *44 (M.D.

Fla. Sep. 7, 2005) (affirming disgorgement of fees under section 328(c) due to a lack of

disinterestedness); Walton v. HLJ Enters. (In re HLJ Enters.), No. 10-30055, 2011 Bankr. LEXIS

3035, at *10 (Bankr. S.D. Ga. June 28, 2011) (ordering disgorgement because professional “is not a

disinterested person as required by 11 U.S.C. § 327(a)”). Indeed, the Eleventh Circuit “agree[d]”

that “in exercising the discretion granted by the statute we think the [bankruptcy] court should lean

strongly toward denial of fees, and if the past benefit to the wrongdoer fiduciary can be quantified,

to require disgorgement of compensation previously paid that fiduciary even before the conflict

arose.” Electro-Wire Prods. v. Sirote & Permutt, P.C. (In re Prince), 40 F.3d 356, 360 (11th Cir.

1994). Sections 327(a) and 328(c) of the Bankruptcy Code, as well as Federal Rule of Bankruptcy

Procedure 2014, create an ongoing duty for professionals to the estate to remain disinterested.

Forizs & Dogali, P.A. v. Siegel, No. 8:12-cv-253-T-23, 2012 U.S. Dist. LEXIS 136052, at *8-9 (M.D.

Fla. Sep. 24, 2012) (“This requirement and duty to remain a disinterested person is ongoing. A

professional retained by the estate must remain disinterested throughout his or her entire tenure

with the estate.” (quoting In re Sauer, 191 B.R. 402, 407 (Bankr. D. Neb. 1995))).

          7.          Here, as the Court already ruled at the August 22 hearing, Mr. Glickstein and by

imputation “the Glickstein Firm [are] not disinterested.” Aug. 22, 2019 Hr’g Tr. 15:7-8. SectionThe




 AMERICAS 101208666                                   3
                Case 18-19441-EPK       Doc 1330       Filed 10/07/19    Page 10 of 15



basis for KK-PB’s Objection to the Application is section 327(a)’s requirement that the professional

person (Glickstein) must be a “disinterested person” as defined in section 101(14) of the Bankruptcy

Code defines. Here, Glickstein is the brother of the Debtor’s manager and, as a relative of an

insider, Glickstein is not a “disinterested person,” and expressly excludes any “insider.” 11 U.S.C.

§§ 101(14), 101(9)(A). Section(iv), 101(31)(B)(vi) of the Bankruptcy Code further defines “insider”

to include, “if the debtor is a corporation,” a “relative of a general partner, director, officer, or

person in control of the debtor, 101(45). Additionally, Glickstein is a prepetition creditor of the

Debtor and thus is not a “disinterested person.” 11 U.S.C. § 101(31)(B)(vi) (emphasis added). A

“corporation” is defined to include an “unincorporated company or association.” 11 U.S.C. §

101(9)(A)(iv). A “relative” is defined to include an “individual related by affinity or consanguinity

within the third degree as determined by the common law.” 11 U.S.C. § 101(45). Gregg Glickstein

is a relative—indeed, the brother—of Cary Glickstein, the Debtor’s principal and control person.

Cary Glickstein is clearly “a person in control” of the Debtor as its sole manager. 11 U.S.C. §

101(31)(B)(vi). Accordingly, as this Court already ruled, Gregg Glickstein is an “insider” of the

Debtor, and therefore, not a “disinterested person.”

          8. 14). Glickstein is seeking Additionally, Glickstein is not disinterested because it is a

prepetition creditor of the Debtor. In its first interim fee app, Glickstein sought payment of

prepetition fees and costs from July 2, 2018 through August 1, 2018, i.e., before the Debtor’sto

August 2, 2018 petition date in the amount of approximately $9,000. See First Interim Application for

Compensation of Special Counsel for Debtor 160 Royal Palm, LLC [ECF No. 822, at 12-14; ECF No. 970].

The Bankruptcy Code is clear that a “]. Section 328(c) of the Bankruptcy Code provides, in

pertinent part: “the court may deny allowance of compensation for services and reimbursement of

expenses of a professional person employed under section 327 . . . if, at any time during such




 AMERICAS 101208666                                4
                Case 18-19441-EPK          Doc 1330      Filed 10/07/19    Page 11 of 15



professional person’s employment under section 327 . . . , such professional person is not a

disinterested person. . . is not a creditor.” 11 U.S.C. § 101(14)(A); see also In re Prince, 40 F.3d at

361 (“Sirote cannot possibly qualify as a ‘disinterested person’ under the facts of this case. Sirote

was a creditor of the Debtor, albeit for a relatively small amount . . . .”); U.S. Tr. v. Price

Waterhouse, 19 F.3d 138, 141 (3d Cir. 1994) (“These provisions, taken together, unambiguously

forbid a debtor in possession from retaining a prepetition creditor to assist it in the execution of its

Title 11 duties.”).328(c).

          8.          However, KK-PB acknowledges the Court has previously authorized the Debtor to

retain Glickstein as “special counsel” under section 327(e), as opposed to section 327(a), of the

Bankruptcy Code, overruling KK-PB’s objection thereto. See Order Approving, in Part, Amended

Application to Employ Gregg H. Glickstein and the Law Firm of Gregg H. Glickstein, P.A. [ECF No. 1138].

Section 327(e) of the Bankruptcy Code does not contain the “disinterested person” requirement of

section 327(a). Thus, if the Court similarly grants Glickstein’s pending 327(e) Amendment Motion

and amends its 327(a) Retention Order, KK-PB acknowledges this Objection to the Application

(based upon Glickstein’s retention under section 327(a)) would be rendered moot.

          9. Accordingly, because Glickstein is not disinterested, pursuant to section 328(c) of the

Bankruptcy Code, the Court should deny its fees in their entirety. To the extent Glickstein has

received any fees and expenses from the Debtor, such fees and expenses should be disgorged.

Moreover, Glickstein should be disqualified as the Debtor’s special counsel as a result of its status as

a prepetition creditor. Staiano v. Pillowtex, Inc. (In re Pillowtex, Inc.), 304 F.3d 246, 253 n.5 (3d

Cir. 2002) (“The Bankruptcy Code prohibits retention of a professional who is a prepetition creditor

of the debtor.”); West v. Smith (In re Cecil), 2012 U.S. Dist. LEXIS 108701, at *13 (M.D. Fla. Aug.

2, 2012) (citing Pillowtex).

                                      RESERVATION OF RIGHTS


 AMERICAS 101208666                                  5
                Case 18-19441-EPK           Doc 1330      Filed 10/07/19   Page 12 of 15




          10. This Objection is submitted without prejudice to, and with a full express reservation of,

KK-PB’s rights relating to this Objection, including modifying and raising additional arguments.

                                              CONCLUSION
          11. Accordingly, KK-PB respectfully requests that the Court grant the relief requested

herein and such further relief as it deems just and appropriate under the circumstances.

          9.          For the foregoing reasons, the Application of Glickstein in connection with the

Court’s 327(a) Retention Order should be denied.

 Dated: September 20October 7, 2019                WHITE & CASE LLP
 Miami, Florida
                                               By: /s/ John K. Cunningham
                                                   John K. Cunningham
                                                   Florida Bar No. 542490
                                                   James N. Robinson
                                                   Florida Bar No. 608858
                                                   Fan B. He
                                                   Florida Bar No. 0095597
                                                   Southeast Financial Center, Suite 4900
                                                   200 South Biscayne Boulevard
                                                   Miami, Florida 33131-2352
                                                   Telephone: (305) 371-2700
                                                   Facsimile: (305) 358-5744

                                                   Counsel for KK-PB Financial, LLC




 AMERICAS 101208666                                   6
                Case 18-19441-EPK       Doc 1330       Filed 10/07/19    Page 13 of 15




                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).


                                            By: /s/ John K. Cunningham
                                                John K. Cunningham




 AMERICAS 101208666                                7
                Case 18-19441-EPK    Doc 1330      Filed 10/07/19     Page 14 of 15




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being

served this day on all parties via transmission of Notices of Electronic Filing generated by

CM/ECF.



                                         By: /s/ John K. Cunningham
                                             John K. Cunningham




 AMERICAS 101208666                            8
   Case 18-19441-EPK     Doc 1330   Filed 10/07/19   Page 15 of 15




                             Summary report:
    Litéra® Change-Pro TDC 10.1.0.700 Document comparison done on
                           10/7/2019 7:06:31 PM
Style name: 2 W&C Standard Set
Intelligent Table Comparison: Active
Original DMS: iw://AMERICAS_DMS/AMERICAS/101115982/4
Modified DMS: iw://AMERICAS_DMS/AMERICAS/101208666/4
Changes:
Add                                                   32
Delete                                                34
Move From                                             4
Move To                                               4
Table Insert                                          3
Table Delete                                          2
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        79
